The record demonstrates that the defendant knowingly, intelligently, and voluntarily waived his right to appeal (see People v Lopez, 6 NY3d 248, 256-257 [2006]; cf. People v Bradshaw, 18 NY3d 257, 265 [2011]). The defendant’s valid waiver of appeal precludes review of his contention that the sentencing court should have considered and determined whether to sentence him as a youthful offender (see People v Billings, 60 AD3d 961, 962 [2009]; People v Valentin, 15 AD3d 424 [2005]; People v Friedlander, 11 AD3d 556 [2004]).
The ineffective assistance of counsel alleged by the defendant did not directly involve the negotiation of his plea of guilty or otherwise affect the voluntariness of the plea. Accordingly, by pleading guilty, the defendant forfeited appellate review of his ineffective assistance of counsel claim (see People v Jones, 89 AD3d 1037 [2011]; People v Sorino, 82 AD3d 911 [2011]). Skelos, J.E, Hall, Austin and Miller, JJ., concur.